Case: 22-10011         Document: 00516527667              Page: 1    Date Filed: 10/31/2022




               United States Court of Appeals
                    for the Fifth Circuit                               United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 31, 2022
                                        No. 22-10011
                                                                          Lyle W. Cayce
                                                                               Clerk

   Mucio Ramirez,

                                                                    Plaintiff—Appellant,

                                            versus

   Christopher Martin,

                                                                    Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:20-CV-1927


   Before King,* Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:**
          Mucio Ramirez, driving while intoxicated, led police on a car chase
   before finally stopping on a residential street. After he exited his vehicle, he
   initially failed to comply with officer commands. As Officer Christopher
   Martin arrested Ramirez, he grabbed Ramirez’s arm and pushed him to the


          *
               Judge King concurs in the judgment only.
          **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10011      Document: 00516527667           Page: 2   Date Filed: 10/31/2022




                                     No. 22-10011


   ground, causing his head to hit the pavement and cutting his forehead.
   Ramirez sued Martin for using excessive force. The district court granted
   Martin’s motion to dismiss on the basis of qualified immunity. We affirm.
                                          I.
          On the night of April 14, 2019, police officers Brad Hanks and
   Natausha Swavey attempted to pull over Mucio Ramirez for swerving in
   traffic and having a broken taillight. Instead of stopping, Ramirez led officers
   on a mile-and-a-half chase. Hanks and Swavey called for backup, informing
   dispatch they were in felony pursuit of a vehicle. Although Ramirez stopped
   for traffic lights, Hanks cautioned: “I don’t want to approach him because he
   may be trying to bait us.” Ramirez eventually stopped his vehicle on an unlit,
   residential street. Hanks and Swavey stepped out of their police cruiser,
   firearms and flashlights drawn, and Hanks began verbally engaging Ramirez.
          Officer Christopher Martin, along with other officers, then arrived on
   the scene. Hanks instructed Ramirez to place his hands outside the car
   window, but Ramirez instead exited the vehicle and turned towards the
   officers. Hanks commanded Ramirez to turn away, slowly walk backwards,
   and drop to his knees. Ramirez initially complied but then abruptly stood up.
   The officers commanded Ramirez to get back on his knees, and he complied
   after several demands. At this point, Ramirez remained uncuffed, had not
   been searched, and officers had not yet checked his car for other passengers.
          With Ramirez back in the kneeling position, Martin and Swavey were
   directed to secure Ramirez, so the other officers could safely approach and
   clear Ramirez’s vehicle. The plan was for Martin and Swavey to each grab
   one of Ramirez’s arms, and then take him to the ground and handcuff him.
   But as they approached Ramirez, Swavey paused to holster her weapon while
   Martin grabbed Ramirez’s arm and pushed him to the ground. Ramirez
   collapsed forward and his head hit the pavement, resulting in a significant cut




                                          2
Case: 22-10011      Document: 00516527667           Page: 3     Date Filed: 10/31/2022




                                     No. 22-10011


   above his right eye. Ramirez was later charged with a felony for evading arrest
   and a misdemeanor for driving while intoxicated.
          Ramirez sued Martin under 42 U.S.C. § 1983, alleging Martin used
   excessive force in violation of the Fourth and Fourteenth Amendments.
   Martin invoked qualified immunity and moved for summary judgment. The
   district court granted the motion, finding that Martin’s use of force was not
   objectively unreasonable, and, alternatively, that Martin violated no clearly
   established law. Ramirez timely appealed.
                                          II.
          We review a grant of summary judgment based on qualified immunity
   de novo. Edwards v. Oliver, 31 F.4th 925, 928–29 (5th Cir. 2022). Summary
   judgment is warranted when “the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). “However, a good-faith assertion
   of qualified immunity alters the usual summary judgment burden of proof,
   shifting it to the plaintiff to show that the defense is not available.” Garcia v.
   Blevins, 957 F.3d 596, 600 (5th Cir. 2020) (quotation omitted).
          Ramirez’s arrest was recorded on eight different video cameras, which
   captured the interaction from the moment the officers attempted to pull
   Ramirez over through Martin’s use of force. Since these videos show the full
   interaction between Martin and Ramirez, we review the “facts in the light
   depicted by the videotape.” Scott v. Harris, 550 U.S. 372, 381 (2007). So,
   while viewing the evidence favorably to the nonmovant, “we assign greater
   weight, even at the summary judgment stage, to the . . . video recording[s]
   taken at the scene.” Betts v. Brennan, 22 F.4th 577, 582 (5th Cir. 2022)
   (quoting Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011)).




                                           3
Case: 22-10011      Document: 00516527667           Page: 4    Date Filed: 10/31/2022




                                     No. 22-10011


                                         III.
          Qualified immunity protects law enforcement officers from suit and
   liability for damages if their “conduct does not violate clearly established
   statutory or constitutional rights of which a reasonable person would have
   known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.
   Fitzgerald, 457 U.S. 800, 818 (1982)). So, to strip Martin of qualified
   immunity, Ramirez must show that Martin “(1) violated a constitutional
   right and (2) that ‘the right at issue was “clearly established” at the time of
   [the] alleged misconduct.’” Ramirez v. Escajeda, 44 F.4th 287, 291 (5th Cir.
   2022) (alteration in original) (quoting Pearson, 555 U.S. at 232). The district
   court concluded neither prong was satisfied. Because we agree that Martin’s
   use of force was not excessive, we do not proceed to the second prong.
          Prong one asks whether Martin’s arrest of Ramirez violated the
   Fourth Amendment, which prohibits officers from using force that is “clearly
   excessive and objectively unreasonable.” Betts, 22 F.4th at 582 (quotation
   omitted); see also Buehler v. Dear, 27 F.4th 969, 980–81 (5th Cir. 2022). The
   following factors guide this fact-intensive inquiry: (1) “the severity of the
   crime at issue,” (2) “whether the suspect poses an immediate threat to the
   safety of the officers or others,” and (3) “whether he is actively resisting
   arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S.
   386, 396 (1989). We weigh the factors from “the perspective of a reasonable
   officer on the scene, rather than with the 20/20 vision of hindsight.” Carroll
   v. Ellington, 800 F.3d 154, 173 (5th Cir. 2015) (quotation omitted). That is
   because “police officers are often forced to make split-second judgments—
   in circumstances that are tense, uncertain, and rapidly evolving.” Graham,
   490 U.S. at 397. Finally, “we consider ‘the relationship between the need for
   force and the amount of force used.’” Betts, 22 F.4th at 582 (quoting Joseph
   ex rel. Estate of Joseph v. Bartlett, 981 F.3d 319, 332 (5th Cir. 2020)) (cleaned
   up).



                                          4
Case: 22-10011      Document: 00516527667           Page: 5   Date Filed: 10/31/2022




                                     No. 22-10011


          Applying the Graham factors here, we conclude that Martin’s use of
   force to effect the arrest was not unreasonable. First, as to the “severity of
   the crime,” Ramirez concedes he engaged in serious crimes by leading police
   on a car chase and driving while under the influence.. See U.S. v. Harrimon,
   568 F.3d 531, 534, 537 (5th Cir. 2009) (fleeing by vehicle is a “purposeful,
   violent, and aggressive” felony under Texas law); Cooper v. Brown, 844 F.3d
   517, 522 (5th Cir. 2016) (“DUI is a serious offense.”). We thus agree with
   the district court that the first Graham factor weighs against Ramirez.
          Turning to the second Graham factor, Ramirez argues that no jury
   could reasonably believe he posed a threat to the officers’ safety, because,
   when Martin used force, he had already surrendered, was compliant, and was
   on his knees. But we cannot ignore a suspect’s actions that immediately
   “preceded the surrender.” Salazar v. Molina, 37 F.4th 278, 282 (5th Cir.
   2022). Such actions are pertinent because an officer need not take a suspect’s
   compliance at face value after the suspect just tried evading custody. See ibid.
   (concluding officers may reasonably question the sincerity of a suspect’s
   surrender who previously tried evading police). Thus, in Salazar v. Molina,
   we granted qualified immunity to an officer who tased a suspect who was
   already lying prone on the ground, because the “previously noncompliant
   suspect” still posed a threat to officers. Id. at 283. We stated that “despite
   the appearance of an unambiguous surrender,” the “relevant inquiry is
   whether” a reasonable officer would “doubt the suspect’s compliance and
   still perceive a threat.” Ibid. (emphasis in original) (quotation omitted).
          Here, Martin had reasons both to doubt Ramirez’s compliance and to
   view him as a threat. Ramirez’s purported surrender came mere seconds
   after he disobeyed commands to stay in his car and to drop to his knees, and
   only a few minutes after he led officers on a nighttime car chase before
   stopping on an unlit street. During the chase, another officer cautioned that
   Ramirez’s stop-and-go driving suggested he may be trying to “bait us.”



                                          5
Case: 22-10011      Document: 00516527667            Page: 6   Date Filed: 10/31/2022




                                      No. 22-10011


   Under such circumstances, a reasonable officer in Martin’s shoes could view
   Ramirez’s surrender with skepticism. See id. at 282 (when a suspect
   previously tried “to evade capture” and remains unrestrained, “it is
   reasonable for officers to question whether the now-cornered suspect’s
   purported surrender is a ploy”).
          Moreover, Martin arrived at a nighttime scene where an already tense
   and potentially dangerous situation was playing out. Akin to the suspect in
   Salazar, Ramirez had “just committed a dangerous felony,” remained
   unrestrained, and had not yet been searched for a weapon. See id. at 284.
   (finding that such a suspect remained a threat). And because Ramirez had
   just disobeyed commands to remain in his vehicle, officers could not be sure
   of Ramirez’s next act. For these reasons, multiple officers on the scene had
   their service weapons drawn until Martin secured Ramirez and officers
   cleared his vehicle.
          Other variables further heightened Ramirez’s threat risk to the
   officers. Ramirez was visibly intoxicated and erratically disobeyed officers’
   commands, and consequently officers were unable to safely approach his car
   to check for other passengers until he was subdued. In light of those
   circumstances, Martin was reasonably on guard about what Ramirez might
   do next. See Cadena v. Ray, 728 F. App’x 293, 296 (5th Cir. 2018)
   (“[Arrestee’s] intoxicated state and erratic behavior gave the Officers further
   reason to believe he was a threat.”) (unpublished); Cooper, 844 F.3d at 523
   n.2 (suggesting that an unsearched suspect of a violent crime may pose a
   credible threat); Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009)
   (“Officers may consider a suspect’s refusal to comply with instructions
   during a traffic stop in assessing whether physical force is needed to
   effectuate the suspect’s compliance.”).




                                           6
Case: 22-10011      Document: 00516527667            Page: 7    Date Filed: 10/31/2022




                                      No. 22-10011


          Of course, once a suspect surrenders, “the degree of force an officer
   can employ is reduced.” Cooper, 844 F.3d at 524. But even assuming Ramirez
   legitimately intended to surrender, he cannot expect the “same Fourth
   Amendment protection from . . . force he would have received had he
   promptly surrendered in the first place.” Salazar, 37 F.4th at 282–83
   (footnote omitted). What’s more, Martin ratcheted down his use of force to
   Ramirez’s then-current threat level. Rather than using even intermediate
   force, like a taser, Martin pushed Ramirez to the ground and then refrained
   from using additional force once Ramirez was subdued. See Betts, 22 F.4th at
   584 (finding officer’s tasing of suspect was not excessive because once the
   suspect was handcuffed no additional force was used). Thus, the second
   Graham factor favors Martin.
          Finally, the third Graham factor—whether an arrestee is actively
   fleeing or resisting arrest—also justifies Martin’s use of force. For the same
   reasons that Ramirez posed a threat, Martin could have been reasonably wary
   about whether Ramirez would remain compliant. Often, the signs a suspect
   is readying for a fight or preparing for flight are of the same stripe. See Escobar
   v. Montee, 895 F.3d 387, 396 (5th Cir. 2018) (“[T]he third Graham factor . . .
   largely folds into the second. If [the suspect] may have posed a threat, then
   he also might have attempted to flee.”). For example, in Salazar, the suspect
   previously led police on a chase and disobeyed their commands to remain in
   his vehicle. 37 F.4th at 284. We found that it was “just as reasonable for [the
   officer] to fear that [the suspect] still sought to escape as it was for [the
   officer] to fear that [the suspect] was a threat.” Ibid. So too here. Ramirez led
   officers on a mile-and-a-half chase and disobeyed officer commands by
   exiting his vehicle and not staying stationary on his knees. These are both
   reasons for officers to believe that Ramirez either intended to flee or that he
   posed a threat. Under these circumstances, Martin’s use of force was
   justified.




                                           7
Case: 22-10011      Document: 00516527667          Page: 8   Date Filed: 10/31/2022




                                    No. 22-10011


          In sum, all three Graham factors favor Martin. We therefore agree
   with the district court that Martin did not use excessive force and is entitled
   to qualified immunity.
                                                                  AFFIRMED.




                                         8